Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/130158 to Zhou et al., further in view of US20070272382 to Becker et al.
Regarding claims 1 - 3, Zhou et al. disclose a coating composition comprising: an inorganic pigment (aggregated nano-sized inorganic pigment particles), a latex (polymeric binder), an ink absorber (water-soluble metallic salts, which is the same material as the cationic fixing agent of the instant application), and an additive.
The inorganic pigment is in an amount of about 10 to 95 wt% ([00018] and [00072]). The aggregated nano-sized inorganic pigment particles have an average particle size in the range of about 1 to about 500 nanometers (claim 4).
The ink absorber is calcium chloride and/or calcium acetate (calm 12).
The pre-treatment composition comprises a polymeric binder. The polymeric binder can be present, in the pre-treatment composition, in an amount representing from about 2 to about 25 dry parts based on 100 parts of aggregated nano-sized inorganic pigment particles. The polymeric binder can be either water a soluble, a synthetic or a natural substances or an aqueous dispersible substance like polymeric latex. In some other examples, the polymeric binder is polymeric latex. The polymeric binder can be a water soluble polymer or water dispersible polymeric latex. The binder may be selected from the group consisting of water-soluble binders and water dispersible polymers that exhibit high binding power for base paper stock and pigments, either alone or as a combination. Suitable polymeric binder include styrene-butadiene or acrylonitrile-butadiene copolymers([00045-00046]). 
The polymeric binder can be present, in the pre-treatment composition, in an amount representing from about 2 to about 25 dry parts based on 100 parts of aggregated nano-sized inorganic pigment particles([00044]).
The ink absorber includes water-soluble metallic salts and the ink absorber can be present, in the pre-treatment composition, in an amount representing from about 0.05 to about 5 dry parts based on 100 parts of aggregated nano-sized inorganic pigment particles([00038] and [00040]).
The additive such as a non-ionic surfactant additional non-ionic, cationic, and/or anionic surfactants can be present, ranging from 0.01 wt% to 10 wt% ([00072]).
But Zhou et al is silent about the modified fatty alcohol polyglycol ethers.
Becker et al. disclose a preparation containing at least one surfactant to render the paper having good printability([0001]).
The preferred surfactants are fatty alcohols modified with ethylene oxide/propylene oxide, and modified fatty alcohol polyglycol ethers, such as, for example, Hydropalat.RTM. 120 XP (obtainable from Cognis/Henkel)([0026]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine modified fatty alcohol polyglycol ethers into the teaching of Zhao’s composition, motivated by the fact that Becker et al. disclose a preparation containing the above surfactant renders the paper having good printability( [0001]).
“About 500 nm” or “500 nm” is read on “approximately 0.5 micron” or “about 0.5micron”. Please note “about” is permits some tolerance. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “close” ranges, and overlapping or close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 4, Zhao et al. disclose that the coating composition comprises polyvinyl alcohol ([00044] and [00046]).
Regarding claim 5, Zhao et al. disclose that examples of nano-sized inorganic pigment particles also include, but are not limited to, titanium dioxide, hydrated alumina, calcium carbonate, barium sulfate, silica, high brightness alumina silicates, boehmite, pseudo-boehmite, zinc oxide, kaolin clays, and/or their combination. The inorganic pigment can include clay or a clay mixture. The inorganic pigment filler can include a calcium carbonate or a calcium carbonate mixture. The calcium carbonate may be one or more of ground calcium carbonate (GCC), precipitated calcium carbonate (PCC), modified GCC, and modified PCC([0021]).
Regarding claim 6, Zhao et al. disclose that the ink absorber is a water soluble salt. Multi-valent charged salts include cations, such as Group I metals, Group II metals, Group III metals, or transition metals, such as sodium, calcium, copper, nickel, magnesium, zinc, barium, iron, aluminum and chromium ions. The associated complex ion can be chloride, iodide, bromide, nitrate, sulfate, sulfite, phosphate, chlorate, acetate ions([00040]).
Regarding claim 7, Zhao et al. disclose that suitable polymeric binder include, but are not limited to, water soluble polymers such as polyvinyl alcohol, starch derivatives, gelatin, cellulose derivatives, acrylamide polymers, and water dispersible polymers such as acrylic polymers or copolymers, vinyl acetate latex, polyesters, vinylidene chloride latex, styrene-butadiene or acrylonitrile-butadiene copolymers([00046]).
Regarding claim 8, Zhao et al. disclose that does not teach or require its coating composition must include two surfactants (the stabilizer) or dispersant and thus, is considered as meeting the claimed limitations. 
Regarding claim 9, Zhou et al. do not teach or require its coating composition must include a wax, and thus, is considered as meeting the claimed limitations. 
Regarding claim 10, Zhou et al. disclose a coating composition comprising: an inorganic pigment (aggregated nano-sized inorganic pigment particles), a latex (polymeric binder), an ink absorber (water-soluble metallic salts, which is the same material as the cationic fixing agent of the instant application), and an additive.
The inorganic pigment is in an amount of about 10 to 95 wt% ([00018] and [00072]). The aggregated nano-sized inorganic pigment particles have an average particle size in the range of about 1 to about 500 nanometers (claim 4).
The pre-treatment composition comprises a polymeric binder. The polymeric binder can be present, in the pre-treatment composition, in an amount representing from about 2 to about 25 dry parts based on 100 parts of aggregated nano-sized inorganic pigment particles. The polymeric binder can be either water a soluble, a synthetic or a natural substances or an aqueous dispersible substance like polymeric latex. In some other examples, the polymeric binder is polymeric latex. The polymeric binder can be a water soluble polymer or water dispersible polymeric latex. The binder may be selected from the group consisting of water-soluble binders and water dispersible polymers that exhibit high binding power for base paper stock and pigments, either alone or as a combination. Suitable polymeric binder include acrylic polymers or copolymers, vinyl acetate latex, polyesters, vinylidene chloride latex, styrene-butadiene or acrylonitrile-butadiene copolymers ([00045-00046]). 
The polymeric binder can be present, in the pre-treatment composition, in an amount representing from about 2 to about 25 dry parts based on 100 parts of aggregated nano-sized inorganic pigment particles ([00044]).
The ink absorber includes water-soluble metallic salts and the ink absorber can be present, in the pre-treatment composition, in an amount representing from about 0.05 to about 5 dry parts based on 100 parts of aggregated nano-sized inorganic pigment particles([00038] and [00040]). The ink absorber is calcium chloride and/or calcium acetate (calm 12).
The additive such as a non-ionic surfactant additional non-ionic, cationic, and/or anionic surfactants can be present, ranging from 0.01 wt% to 10 wt% ([00072]). 
The compositions are prepared in a liquid carrier that is used to disperse or solubilize coating composition components. The liquid carrier can include one or more of water ([00051]).
But Zhou et al is silent about the modified fatty alcohol polyglycol ethers.
Becker et al. disclose a preparation containing at least one surfactant to render the paper having good printability ([0001]). The preferred surfactants are fatty alcohols modified with ethylene oxide/propylene oxide, and modified fatty alcohol polyglycol ethers, such as, for example, Hydropalat.RTM. 120 XP (obtainable from Cognis/Henkel) ([0026]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine modified fatty alcohol polyglycol ethers into the teaching of Zhao’s composition, motivated by the fact that Becker et al. disclose a preparation containing the above surfactant renders the paper having good printability ([0001]).
Regarding claim 16, Zhou et al. disclose that the inorganic pigment is in an amount of about 10 to 95 wt% ([00018] and [00072]). The aggregated nano-sized inorganic pigment particles have an average particle size in the range of about 1 to about 500 nanometers (claim 4).
“About 500 nm” or “500 nm” is read on “approximately 0.5 micron” or “about 0.5 micron”. Please note “about” is permits some tolerance. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “close” ranges, and overlapping or close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 3 – 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 16 of copending Application No. 16768516 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a coating composition comprising an inorganic pigment, a latex, a cationic fixing agent, and fatty alcohol polyglycol ethers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. 
The applicant argues that Zhou teaches that his inorganic particles are aggregates that have an average particle size in the about range 1 nm to about 500 nm (paragraphs [0014] and [0015]). Zhou's unaggregated particles are even smaller (0.1 nm to 1 nm, see paragraph [0015]). Zhou utilizes very small inorganic particles with larger polymeric organic particles. Becker teaches a preparation for a paper substrate, where the preparation contains at least one pigment having a particle diameter of from 1 to 500 nm. The applicant states that the skilled artisan would not be led to utilize inorganic particles having a median particle size ranging from about 0.5 pm to about 5 pm
The Examiner respectfully submits that “about 500 nm” or “500 nm” is read on “approximately 0.5 micron” or “about 0.5micron”. Please note “about” is permits some tolerance. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “close” ranges, and overlapping or close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
The Applicant argues that Zhou teaches a coating composition with inorganic pigment particles, polymeric organic particles having a particular size relative to the inorganic pigment particles, and also a polymeric binder. (Abstract). Zhou's composition includes from about 5 to about parts of the polymeric organic particles based on 100 parts of the inorganic pigment particles (paragraph [0034]) and also includes from about 2 to about 25 parts of the polymeric binder based on 100 parts of the inorganic pigment particles (paragraph [0034]). Based on the description in Zhou, the skilled artisan would conclude that the polymeric organic particles and the polymeric binder are different components that are included in the coating composition (see paragraphs [0032]-[0049]). In contrast to Zhou, Applicant's claim 10 includes a specific latex in a specific amount. The addition of other polymeric organic particles and/or polymeric binders would materially affect the basic and novel characteristic(s)' of the claimed invention.
The Examiner respectfully submits that Zhao discloses a printable recording media comprising a media substrate and the pre-treatment composition as defined herein which is applied to, at least, one side of the substrate in order to form a coated printable recording media. The  instant application When the coating composition consists essentially of the inorganic pigment, the latex, the cationic fixing agent, the stabilizer, and water, the coating composition may include other components that do not materially alter or affect the formulation and/or function of the coating composition. The instant application discloses in [ 0029] that the coating composition further includes a plastic pigment. The Examiner respectfully submits that there is no factual evidence to show that the prior art’s polymeric particle can alter or affect the function composition. The applicant’s argument  cannot take place of the evidence.
The applicant argues that Applicant's independent claim 1 has been amended herein to recite the median particle size of the inorganic pigment. The claims of Application Serial No. 16/768,516 do not set forth any particle size for the inorganic pigment. 
The Examiner respectfully submits that claim 1 of 16/768516 discloses inorganic pigment having a median particle size from 0.7 um to 2 um.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731